J-S55015-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: INVOLUNTARY TERMINATION OF                 IN THE SUPERIOR COURT OF
THE PARENTAL RIGHTS OF J.P.C.,                          PENNSYLVANIA
FATHER, IN AND TO T.J.K., A MINOR


APPEAL OF: J.P.C., FATHER
                                                       No. 719 EDA 2016


                Appeal from the Order Entered February 1, 2016
                In the Court of Common Pleas of Carbon County
                       Orphans' Court at No(s): 15-9172


BEFORE: LAZARUS, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                              FILED JUNE 27, 2016

        J.P.C. (Father) appeals from the trial court’s order involuntarily

terminating1 his parental rights to his son, T.J.K. (Child) (born 2/12) and

granting physical and legal custody of Child to maternal grandparents. After

careful review, we affirm.

        Child lived with Father and biological Mother from the time of his birth

until he was almost four months old, when Mother and Father were charged

with retail theft after trying to steal a television from Walmart. At the time



____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  We review a trial court’s decision to involuntarily terminate parental rights
for an abuse of discretion or error of law. In re A.R., 837 A.2d 560, 563
(Pa. Super. 2003). Our scope of review is limited to determining whether
the trial court’s order is supported by competent evidence. Id.
J-S55015-16



both Mother and Father were addicted to heroin.2     On June 15, 2012, Child

was placed in kinship care where he lived for a brief period with Paternal

Uncle and then Paternal Great-Grandmother. On June 26, 2012, Child was

placed into the custody of Maternal Grandparents, with whom he continues

to reside.     On July 3, 2012,3 Maternal Grandparents initiated custody

proceedings and obtained an interim order for primary custody of Child; they

continue to retain sole custody of Child.4

       Father last saw Child in October 2012, after Mother initiated a meeting

between Father and Child at a local park. Father has had no contact with

Child since that date.       Father pled guilty to attempted robbery and was

sentenced in February 2014 to 18-48 months’ incarceration.       On May 29,

2015, Mother and Maternal Grandfather filed the instant petition to

terminate Father’s parental rights, seeking termination5 under sections
____________________________________________


2
  Police found heroin and drug paraphernalia in Father’s car as a result of a
search following the Walmart incident.
3
  Also in July 2012, Father pled guilty to driving under the influence (DUI)
after he caused a serious automobile accident resulting in Mother being
MedEvac’d to Lehigh Valley. N.T. Termination Hearing, 11/24/15, at 41.
Finally, in October 2014, Father was convicted of retail theft. Id. at 174.
4
  In 2012, the court granted Maternal Grandparents’ petition to change
Child’s surname to their surname.
5
   Grandfather also indicated his intent to adopt Child. Because this is an
intra-family adoption, no report of intent to adopt is required. See 23
Pa.C.S. § 2531(c). Nonetheless, Maternal Grandfather testified that he did
file a notice of intention to adopt Child pursuant to section 2531. N.T.
Termination Hearing, 11/24/15, at 55.



                                           -2-
J-S55015-16



2511(a)(1) and (b) of the Adoption Act.6 On June 29, 2015, Mother died of

a drug overdose.       The court held a termination hearing on November 24,

2015, at which Father testified that he anticipated being released on parole,

on his attempted robbery sentence, within the next two to three weeks.

N.T. Termination Hearing, 11/24/15, at 12. On February 1, 2016,7 the court

granted Maternal Grandfather’s petition and terminated Father’s parental

rights under sections 2511(a)(1) and (b).8 This appeal follows.9

        On appeal, Father presents the following issues for our consideration:

        (1)   Whether the trial court committed an error of law and/or
              abuse of discretion by granting the petition to terminate
              Father’s parental rights by concluding that the maternal
              grandfather presented clear and convincing evidence that
              Father exhibited a settled purpose to relinquish his
              parental rights, and thereby ignored the Father’s
____________________________________________


6
    23 Pa.C.S. §§ 2101-2910.
7
  Following the termination hearing, the court left the record open for forty
days in light of the possibility that Father would voluntarily relinquish his
parental rights and come to an agreement with Maternal Grandparents to
maintain post-termination contact with Child. When no such agreement had
been reached at the conclusion of the forty days, the court entered its order
involuntarily terminating Father’s parental rights.
8
  After Mother passed away following the filing of the termination petition,
Maternal Grandfather solely pursued the termination process due to his
standing under 23 Pa.C.S. § 2512(a)(3), which permits an individual who
has custody or standing in loco parentis to a child to file such petition. With
regard to a termination petition, a party stands in loco parentis to a child by
putting himself or herself in the situation of assuming the obligation incident
to the parental relationship without going through the formality of a legal
adoption. Argenio v. Fenton, 703 A.2d 1042, 1044 (Pa. Super. 1997).
9
    At the time he filed his notice of appeal, Father remained incarcerated.



                                           -3-
J-S55015-16


           incarceration and forthcoming parole/release, the maternal
           grandfather’s efforts to limit or frustrate the parent-child
           relationship, the strained/nonexistent relationship between
           Father and maternal grandfather, the change of address of
           maternal grandfather’s residence, and the Child’s young
           age, etc., as factors beyond Father’s immediate control
           which limited or prevented his exercise of parental rights
           and duties to the child.

     (2)   Whether, in the alternative, the trial court committed an
           error of law and/or abuse of discretion by concluding that
           Father exhibited a settled intent to relinquish parental
           rights and further that the maternal grandfather presented
           clear and convincing evidence that Father would not
           remedy the conditions/refusal to perform parental duties
           where Father testified that his release/parole was
           forthcoming?

     (3)   Whether the trial court committed an error of law or
           abused its discretion by concluding that the natural father
           exhibited a settled intent to relinquish parental rights,
           failing to consider Father’s explanation for the lack of
           conduct       –    including      Father’s      incarceration,
           strained/nonexistent relationship with petitioner maternal
           grandfather, petitioner maternal grandfather’s efforts to
           limit or frustrate the parent-child relationship, the
           petitioner maternal grandfather’s improperly[-] served
           name change petition, petitioner maternal grandfather’s
           insistence that the child refer to petitioner as “Dad,” the
           change of address of petitioner’s residence, and the child’s
           young age, as factors beyond Father’s immediate control
           which limited or prevented his exercise of parental rights
           and duties to the child; and by failing to consider the effect
           of the termination, including the possibility of natural
           father’s forthcoming release, the fact that natural father is
           the only surviving biological parent, the fact that the
           natural mother is deceased; the child’s young age, and the
           possibility for a meaningful relationship between the child
           and natural father?

     (4)   Whether the trial court committed an error of law and/or
           abuse of discretion by failing to consider the needs and
           welfare of the child analysis, including the paternal
           grandparents were attending to the child’s needs; the
           natural father’s explanation for the lack of conduct; the

                                    -4-
J-S55015-16


            strained/non[-]existent relationship between the natural
            father and petitioner maternal grandfather; the petitioner
            maternal grandfather’s efforts to limit or frustrate the
            parent-child relationship, including the petitioner maternal
            grandfather’s improperly[-] served name change petition,
            petitioner and maternal grandfather’s insistence that the
            child refer to petitioner as “Dad,” and the change of
            address of petitioner’s residence; the child’s young age;
            the fact that natural father is the only surviving biological
            parent and/or the fact that the natural mother is
            deceased; the child’s young age; and the possibility for a
            meaningful relationship between the child and natural
            father?

Appellant’s brief at 4-5.

      In In re adoption of S.M., 816 A.2d 1117, 1122 (Pa. Super. 2003),

our Court noted:

      In a proceeding to terminate parental rights involuntarily, the
      burden of proof is on the party seeking termination to establish
      by clear and convincing evidence the existence of grounds for
      doing so. The standard of clear and convincing evidence is
      defined as testimony that is so “clear, direct, weighty and
      convincing as to enable the trier of fact to come to a clear
      conviction, without hesitance, of the truth of the precise facts in
      issue.” It is well established that a court must examine the
      individual circumstances of each and every case and consider all
      explanations offered by the parent to determine if the evidence
      in light of the totality of the circumstances clearly warrants
      termination.

Id. at 1122 (citation omitted). See also In re C.P., 901 A.2d 516, 520 (Pa.

Super. 2006) (party seeking termination of parental rights bears burden of

proving by clear and convincing evidence that at least one of eight grounds

for termination under 23 Pa.C.S. § 2511(a) exists and that termination

promotes emotional needs and welfare of child as set forth in 23 Pa.C.S. §

2511(b)).


                                     -5-
J-S55015-16



      Parental duty requires that the parent act affirmatively with good faith

interest and effort, and not yield to every problem, in order to maintain the

parent-child relationship to the best of his or her ability, even in difficult

circumstances. In re Adoption of Dale A., II, 683 A.2d 297 (Pa. Super.

1996). Where a parent is incarcerated, the fact of incarceration does not, in

itself, provide grounds for the termination of parental rights. Id. However,

a parent’s responsibilities are not tolled during incarceration; rather, the

focus is on whether the parent utilized resources available while in prison to

maintain a relationship with his or her child. Id. An incarcerated parent is

expected to utilize all available resources to foster a continuing close

relationship with his or her children. In the Interest of A.P., 692 A.2d 240

(Pa. Super. 1997).

      Instantly, the trial court terminated Father’s parental rights pursuant

to section 2511(a)(1).    Under section 2511(a)(1), a court may terminate

parental rights where the parent demonstrates a settled purpose to

relinquish parental claim to a child or fails to perform parental duties for at

least the six months prior to the filing of the termination petition. 23 Pa.C.S.

§ 2511(a)(1).      The trial court, however, should consider the entire

background of the case and not simply

      mechanically apply the six-month statutory provision. The court
      must examine the individual circumstances of each case and
      consider all explanations offered by the parent facing termination
      of his . . . parental rights, to determine if the evidence, in light
      of the totality of the circumstances, clearly warrants the
      involuntary termination.


                                     -6-
J-S55015-16



In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004).

       With regard to section 2511(a)(1), Father contends that he attempted

to maintain contact with Child, while he has been incarcerated, by calling

Mother on the phone and sending her correspondence for Child.          Father

claims that the court discounted such efforts in coming to its decision to

terminate his rights.

       Despite these claims, we recognize that Father did nothing actively to

maintain contact with Child, either in person or over the phone, since Child

was five months old and in the care of Maternal Grandparents. While Father

did place two calls to Maternal Grandparents’ home prior to his incarceration

in June 2013, he did not ask to speak to Child. N.T. Termination Hearing,

11/24/15, at 54.10 Moreover, the only time that Father saw Child face-to-

face after his arrest in 2012 was as a result of Mother arranging a meeting

at a local park. Since his visit with Child at the park, Father sent Child one

Christmas card, through Mother, in December 2013.       While Father initially

testified that he “couldn’t do anything” to father his son while he was

incarcerated, id. at 162, he later admitted that he could have obtained

Maternal Grandparent’s full address to send letters to him. Id. at 163.


____________________________________________


10
   Maternal Grandfather testified that his phone number and address have
been the same for the last 20 years and that Father never attempted to visit
Child at Maternal Grandfather’s home or call to talk to Child.         N.T.
Termination Hearing, 11/24/15, at 100. Even Father admitted he had not
tried to contact Child at their home. Id. at 149.



                                           -7-
J-S55015-16



      Father also claims that he did not attempt to contact child or send him

letters because Maternal Grandparents do not allow Child to talk on the

phone and they would not deliver any letters he would send to him.

However, because Father never attempted to visit, call or send Child letters

at Maternal Grandparent’s home, any claim that Grandparents would thwart

his efforts is pure speculation.

      The record is clear that Father has failed to perform his parental duties

since Child was five months old. Id. at 100, 132. Child is over four years

old now and has had no meaningful contact with Father since he was

removed from Father’s home in 2012 as a result of Father being arrested for

retail theft. See In re C.L.G., 956 A.2d 999, 1006 (Pa. Super. 2008) (en

banc) (cause of incarceration may be particularly relevant to section 2511(a)

analysis where imprisonment arises as direct result of parent’s actions which

were “part of the original reasons for the removal” of the child). Under such

circumstances, we conclude that the court properly terminated Father’s

parental rights under section 2511(a)(1).

      With regard to subsection 2511(b), we note the following: (1) Child

has resided with Maternal Grandparents, who have interim custody of and

are a pre-adoptive resource for Child, for almost four years; (2) Maternal

Grandparents provide Child with a safe and stable environment that attends

to his financial, emotional, educational and physical needs; (3) Father

testified that Child likely does not know and would be unable to identify him

as his father; N.T. 11/24/15, at 164; (4) Child has formed a strong

                                     -8-
J-S55015-16



attachment with Maternal Grandparents, calling them “Mom” and “Dad”; (5)

termination is in Child’s best interest; (6) Child will not suffer any irreparable

harm if Father’s rights are terminated; and (7) Child needs permanency.

      Accordingly, we rely upon the trial court opinion, authored by the

Honorable Roger Nanovic, in affirming the order involuntarily terminating

Father’s parental rights to Child. We instruct the parties to attach a copy of

Judge Nanovic’s 32-page decision in the event of further proceedings in the

matter.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/27/2016




                                      -9-
'i:.,                                                                                                                         Circulated 06/21/2016 04:07 PM




                 IN THE COURT OF COMMON PLEAS OF CARBON COUNTY,                                                      PENNSYLVANIA

                                                        ORPHANS'       COURT

        In re:
             TERMINATION OF PARENTAL
              RIGHTS OF J.P.C.                                                            No.        15-9172
              IN AND TO T.J.K., A MINOR

        Kim R. Roberti, Esquire                                                           Counsel                for G.J.K.                        ~
        Joseph V. Sebelin, Jr., Esquire                                                   Counsel                for J.P~C.
                                                                                                                        [Tl ...
                                                                                                                                                   =
                                                                                                                                                   ~
                                                                                                                                                                 L,·-- .. • •
        Arley L. Kemmerer, Esquire                                                        Counsel                for T.J;~;                        ~
                                                                                                                         ~UJ;·,:                   ~:J
                                                                                                                                                                  ~;~- -. u

                                                                                                                                                                  rr=-:-:--
                                                   MEMORANDUM OPINION                                                            oi =°~r,~
                                                                                                                                 7) 7.) c.,
                                                                                                                                                   N
                                                                                                                                                   .s:;"'          •J
                                                                                                                                 -o        ("")                     ,·1··
                                                                                                                                 ~~L~               -0              1 ;. -
                                                                                                                                 7 ......,,.. C-    ::?-             ~-:-   -.
        Nanovic,         P.J.      - March 24,          2016                                                                      53P~:
                                                                                                                                  c,,-.             ~
                                                                                                                                  OW

                  Appellant,           J.P.C.          (hereafter        "Appellant"                            or "Fat~r"), ·;".J.s

        appealing            our      decree       of     February                 1,      2016             which             granted                    the

        petition         of G.J.K.,             the Child's          Maternal                   Grandfather                      (hereafter

        "Petitioner"             or    "Maternal          Grandfather"),                         to terminate                          Father's

        parental         rights to T. J. K.              (hereafter                "Child") . 1

                                      FACTUAL AND PROCEDURAL BACKGROUND

                  T. J. K.      was born          on    February         6,             2012.               (N.T.,             11/24/2015,

        p.15).        Child is the biological                        son of R.K.                          (hereafter              "Mother")

        and Appellant-Father.                      On or about           June 15,                         2012,       when the Child

        was       four       months       old,         Mother        and            Father                 were           arrested                       for

        attempting           to steal           televisions          from a Walmart in Hazleton.                                                            At

        the time,         the Mother            and Father were both addicted to heroin                                                                and

        this theft           was to support their                    drug addictions.                                    Id.     at 39-40,


        1
          In this Court's Final Decree of February 1, 2016, we made twenty-four
        separate findings of fact.   To the exte t~-th-at,-,t;hese,vf.indings-~ have not
        been challenged by Father on appeal, the /,~.Y.;~)/~inding on the Pfrties.
                                                           [FN-19-16).             Pf:      ·---·······      ·····   · ·-··           t.           ncc.,tt:-t~trL/8
                                                                                   ~CT~:=::.:~:=~=__.,::,-,~::::~J                                  L_cs •. c, j 72-
                                                                 1
                                                                              I.
    143,        177.         Additionally,                    upon        the        parents'            arrest,              heroin           and

drug        paraphernalia                      was     found         in        their        vehicle.                   Id.        at     39-40,

177.             Upon        their         arrest,            the      Monroe           County           Off ice             of        Children

and        Youth         ("OCY")           intervened               and        placed       temporary                 custody            of    the

Child            with        his      paternal             uncle              and     the        uncle's              girlfriend               for

approximately                      two     weeks.             Id.         at     17-20,           95,         144,      178-81,               204.

The        Child             was     next            placed          in        the     temporary                 custody                of     his

paternal               great-grandmother,                        L. M.,         who        was     residing              in        the        same

home as            Mother            and       Father,         for        approximately                  seven          to        ten        days.

Id.        at     144,        179-81.             On June            26,        2012,        OCY placed                 the        Child         in

the        custody             of        Petitioner,                G.J.K.,            and        his          wife,          V.K.,2           the

Child's                      maternal                  grandparents                          (hereafter                           "Maternal

Grandparents").                          Id.    at     181.

            On July            3,     2012,          the      Maternal               Grandparents                    filed        a custody

complaint               in    the        Monroe        County          Court          of    Common            Pleas          against           the

Child's            biological                  parents.              This        complaint               is      docketed               to     No.

2012-05609               in        the     Monroe          County              Prothonotary'              s      off ice.                (N. T.      I




11/24/2015,                  p. 6,       43;      Petitioner's                  Exhibit            1).           On December                   20,

2012,            an      interim               order       was         entered              in     this              custody             action

awarding               the     Maternal              Grandparents                    sole    legal             custody             and        sole


2
  V.K.,  the Child's Maternal Grandmother,        is not a party to either the
termination petition or the adoption proceedings,             docketed at 15-9173
in the Carbon County Register of Wills/Clerk           of the Orphans' Court's
office,   though she testified      she now intends to join            in G.J.K.'s
petition to adopt T.J.K.     (N.T.,    11/24/2015,    p.130).      At the time the
termination   petition was filed, R. K.,      the Child's      biological  mother,
who has since died, was a joint petitioner with G.J.K.

                                                               [FN-19-16)
                                                                          2
physical           custody         of        the       Child.              (N.T.,            11/24/2015,             p. 7-10,           43;

Petitioner's               Exhibit            2) •            This        order         remains            in    place           to the

present        time.           On October                     10,        2012,         the      Maternal             Grandparents

and Mother           filed         a petition in the Carbon County Court                                                   of Common

Pleas        to change         the       Child1s              surname,            seeking to replace Father's

surname with their                      own.            Id.    at        36,     85,      121-22.           The name change

action         is         docketed                to     No.          12-2194             in         the        Carbon            County

Prothonotary's                office.                    An .order               granting             this       petition               was

entered        on February                   7,     2013,           by the          Honorable              Joseph          J.     Mati ka

of      this        court.                   (Petitioner's                     Exhibit              No.     5) .                Maternal

Grandfather               initiated               these        termination                   proceedings              in        a joint

petition            with       R.K.,              the         Child1s            mother,              on     May          29,      2015.

Tragically,               Mother        died           of      a drug overdose                        on June             29,      2015.

Id.     at    3,    39,      63,       67,        166.         Since           then Maternal                Grandfather                 has

proceeded            with          these               termination                  proceedings                 as        the          sole

petitioner.

         From the           time        that           the petition                 for       termination             was filed,

until        the time         of       the         termination                 hearing          held        on November                 24,

2015,        Father          was        incarcerated                      at     SCI          Chester,           where            he       is

serving        a state             sentence              of     not        less         than eighteen                 months            nor

more        than     forty-eight                   months           in     prison             for     attempted                 robbery.

(N . T. ,     11/24/2015,               pp . 2 7,        14 6,       170,        174 - 7 5,          2 0 3) .        At     the        time

of the termination                      hearing,              Father           testified             that       he anticipated

being        released         on        parole           within            the         next     two to             three          weeks.

                                                              [FN-19-16]
                                                                     3
\.




     Id.   at 12,       27,     35, 146.             When Father filed the instant appeal on

     March     1, 2016,         he simultaneously                       sought the continuation                 of his

     in    forma    pauperis               status on the grounds                       that    he cannot        afford

     the     filing         fee       because          he        remains        incarcerated.               (Father's

     Petition         for     Continuation                  of         In     Forma     Pauperis          Status     for

     Purpose of Appeal,                    filed    03/01/2016).

             Following            a        hearing          on     the        petition         to   involuntarily

     terminate        Father's             parental         rights on November 24,                  2015,     we left

     the record open for a period of                                   forty     (40) days at the request

     of Father.          The purpose of this                           request was to give                the parties

     an    opportunity                to     discuss             the        possibility        of     a     voluntary

     termination         of       Father's           parental               rights     and an agreement              for

     Father to thereafter                       maintain contact                with     his Child.           No such

     agreement        was     filed          within         this time            period;       consequently,         on

     February 1,         2016,         we issued a Final Decree terminating                                  Father's

     parental      rights in and to Child.                                   Father filed a timely              Notice

     of Appeal        along with                a Concise Statement,                    pursuant      to Pa.R.A.P.

     1925(b)       on       March          1,      2016.               See     also     Pa. R.A. P.        905 (a) (2),

     1925 (a) (2) (i).                This      opinion           is        submitted     in    accordance          with

     Pa.R.A.P.        1925(a)         (2) {ii).            For the           reasons     discussed         below,    we

     respectfully           recommend that the termination of Father's                                       parental

     rights be affirmed.




                                                           [ FN-19-16)
                                                                 4
                                DISCUSSION

     In    his    Concise   Statement,       Father   raises   the   following

claims    of error, which    we have     re-ordered   and consolidated3    for

the sake of clarity:

          (1)    We committed an error of law and/or abused our
                 discretion by finding that Petitioner presented
                 clear and convincing evidence that Father
                 exhibited a settled purpose to relinquish his
                 parental rights and by not considering the
                 explanations Father offered for his conduct and
                 Petitioner's attempts to limit or frustrate the
                 relationship between Father and Child.4
          (2)    We committed an error of law and/or abused our
                 discretion by finding that Petitioner presented
                 clear and convincing evidence that Father
                 "would not remedy the conditions/refusal to
                 perform parental duties where Father testified
                 that his release/parole was forthcoming.115
          (3)    We committed an error of law and/or abused our
                 discretion by failing to consider the needs and
                 welfare of the Child.6
We begin with a discussion of the standard this court applies

when ruling on a petition to terminate one's parental rights.7


3  The first paragraph of Father's 1925(b) Statement states "[the trial
courtJ committed an error of law and/or abuse of discretion by
granting the Petition to terminate Natural Father's [(J.P.C's))
Parental Rights.11   Father's 1925 (b) Statement, 'lll. Insofar as Father
is attempting to raise a separate claim of error with this paragraph,
any such claim is waived because this paragraph is insufficiently
specific for us to "identify and address the issue an appellant wishes
to raise on appeal."       Commonwealth v. Hansley, 24 A.3d 410, 415
 (Pa. Super. 2011) (citation and brackets omitted) , appeal denied,    32
A.3d 1275 (Pa. 2011}.
4
   Father's 1925(b) Statement, ~~2, 4.
5 Father's 1925(b) Statement, 'll3.
6
   Father's 1925(b) Statement, 'll5.
    We note the standard of review applied on appeal of an order
terminating parental rights as set forth by the Pennsylvania Supreme
Court:


                                  (FN-19-16)
                                         5
              The termination    of parental   rights  is controlled
              by statute,   23 Pa.C.S.A.   § 2511(,)  et seq.   Under
              Section 2511,     the trial court must engage in a
              bifurcated process.          The initial focus is on the
              conduct of      the     parent.         The party        seeking
              termination    must prove by clear and convincing
              evidence   that the parent's           conduct satisfies at
              least    one of the nine             statutory    grounds in
              Section 2511 (a).        If the trial court determines
              that the parent's         conduct warrants         termination
              under Section       25ll(a),       it must     engage     in an
              analysis   of the best interests          of the child under
              Section       2511(b),          taking       into       primary
              consideration     the developmental,           physical,      and
              emotional needs of the child.

In    re    B.C.,      36     A.3d     601,        606     (Pa.Super.     2012)       (citations

omitted).           We terminated            Father's      parental     rights     pursuant    to

Section      2511 (a) (1)       of     the     Adoption       Act.      This      section,    and

Section 251l(b),            provide:

              (a)   General rule.--The  rights  of a parent   in
              regard   to a child may be terminated     after a
              petition filed on any of the following grounds:


     When reviewing     a trial    court's  decision   to grant    or deny a
     termination    of parental     rights petition,    an appellate    court
     should apply an abuse of discretion standard,            accepting the
     findings    of fact   and credibility    determinations    if they are
     supported by the record, and reversing only if the trial court
     made an error of law or abused its discretion.               As we have
     noted, a decision may be reversed for an abuse of discretion
     only     upon    demonstration      of   manifest    unreasonableness,
     partiality,   prejudice, bias, or ill-will.

In re D.C.D.,   105 A.3d 662, 670-71 (Pa. 2014) (citation       and quotation
marks omitted).     See also In re J.F.M.,    71 A.3d 989,    992 (Pa.Super.
2013)   ("If the findings of the trial court are supported by competent
evidence, we will    affirm even if the record could also support            the
opposite result."}   (citation omitted); and In re B.L.W.,      843 A.2d 380,
383 (Pa.Super.   2004} (en bane}    ("Where a trial   court has granted a
petition to involuntarily    terminate parental  rights,   th [ e J [ Superior)
Court must accord the hearing judge's decision the same deference that
it would give to a jury verdict"} (citation omitted),         appeal denied,
863 A.2d 1141 (Pa. 2004).

                                              [FN-19-16)
                                                    6
                              (1)    The      parent             by    conduct        continuing
                              for a period of at least six months
                             immediately preceding the filing of the
                             petition either has evidenced a settled
                             purpose of relinquishing parental claim
                             to a child or has refused or failed to
                             perform parental duties.
                                                                 * * *
                    (b)       Other      considerations.--The       court     in
                   terminating the rights of a parent shall give
                   primary        consideration    to    the    developmental,
                   physical and emotional         needs and welfare of the
                   child.        The rights of a parent shall not be
                   terminated solely on the basis of environmental
                   factors such as inadequate housing, furnishings,
                   income, clothing and medical care if found to be
                   beyond the control of the parent.              With respect
                   to any petition           filed pursuant     to subsection
                    (a) (1),    (6)  or (8),   the court shall not consider
                   any       efforts    by    the parent     to    remedy   the
                   conditions        described therein     which are      first
                   initiated subsequent to the giving of notice of
                   the filing of the petition.

23     Pa.C.S.A.         §    2511(a)      (1),       (b).            In order to establish                a legal

basis      for termination                 under Section                 2511 (a) (1),       Petitioner must
                                                                                        8
establish,          by       clear and             convincing            evidence,           that   during        the

relevant           six-month            period         Father           either        (1)     demonstrated          a

settled purpose of relinquishing                                  parental          rights    or    (2)    refused

or failed to perform parental duties.                                         See    In re J.T.,          983   A.2d

771,      776-77         (Pa.Super.               2009).              These    duties are           broad,        and

involve       both           the    tangible          and        intangible          aspects        of    being     a

parent:

ll
   "The standard of clear     and convincing    evidence   is defined as
testimony that is so clear,      direct, weighty and convincing as to
enable the trier of fact to come to a clear           conviction,  without
hesitance,  of the truth of the precise facts in issue.ll    In re E.D.M.,
708 A.2d 88, 91 (Pa. 1998) (citation and quotation marks omitted).

                                                      [FN-19-16]
                                                             7
                     There    is no simple or easy definition       of parental
                     duties.       Parental   duty    is  best   understood    in
                     relation    to the needs of a child.        A child needs
                     love,    protection,   guidance,    and 'suppor t .    These
                     needs, physical and emotional,     cannot be met by a
                     merely passive interest in the development of the
                     child.     Thus,  (the Pennsylvania     Supreme Court]
                     has held that      the   parental   obligation     is a
                     positive     duty    which    requires      affirmative
                     performance.

                     This   affirmative    duty encompasses   more than a
                     financial     obligation;   it  requires    continuing
                     interest in the child and a genuine effort to
                     maintain communication and association        with the
                     child.

                     Because   a child needs more than                                     a benefactor,
                     parental    duty    requires  that   a                               parent   'exert
                     himself    to    take    and maintain                                  a  place     of
                     importance in the child's    life.'

In     re C.M.S.,           832     A.2d     457,         462       (Pa.Super.         2003)       (quoting         In re

Burns,         379      A.2d      535,      540        (Pa.     1977)),           appeal       denied,      859         A.2d

767     (Pa.      2004).

         Once        Petitioner has established                          grounds          for termination,                we

must      consider          whether         the     totality           of    the       circumstances           clearly

warrant           termination.                    In       re       B. ,N.M.,          856      A.2d       847,          855

(Pa.Super.              2004)       (citation             omitted),              appeal      denied,        872         A.2d

1200       (Pa.         2005) .             When          looking           at     the       totality          of        the

circumstances,                 our courts           primarily            look       at three           factors.           In

re J.T.,          983      A.2d     at     777      (citing          In re E.D.M.,              708     A.2d      88,     92

(Pa.     1998)).            First,        the court analyzes                      the parent's          explanation

for     his     or her          conduct.            Id.         Second,          the   court       analyzes         post-

abandonment             contact          between        parent        and child.             Id.       Finally,          the

                                                        [FN-19-16)
                                                                8
court     analyzes             the    effect      termination                will     have    on the           child     as

required           by    Section        2511 (b) .              Id.      We    will      discuss          the issues

Father is raising                    on appeal       as they relate                 to the aforementioned

standards          we applied in terminating Father's                                  parental          rights.

         A. Father            Exhibited         a     Settled             Purpose        to    Relinquish               His

              Parental          Claim

         In    his        first       claim     of       error          raised      on    appellate             review,

Father        asserts          that      we abused               our discretion               in    finding            that

Petitioner              had    demonstrated,               by     clear       and convincing                  evidence,

that      Father         had      exhibited          a     settled            intent     to    relinquish               his

parental           rights.              Father       also             contends        that     we        abused         our

discretion           by not considering                     a number of factors                         showing        that

he     was     limited           and/or         prevented               in    exercising            his        parental

rights        and        duties,        namely,          his          incarceration           at        the     present

time,        the        strained         relationship                 between         Father        and        Maternal

Grandfather,                  Maternal         Grandfather's                   efforts             to     limit          or

frustrate          Father's          relationship               with     Child,       Maternal Grandfather

failed        to     properly           serve       Father            with the         petition           to      change

Child's        name,           Maternal          Grandfather's                  insistence               that      Child

address       him as "Dad,n               and       that        Maternal        Grandfather              changed        the

address       of his          residence.            Lastly,            Father asserts              that we failed

to consider             the     possibility           for the           development           of a meaningful

relationship             between        Father       and Child,               as he is now the Child's

sole     living         biological         parent          and he will              soon be released                   from

                                                     [ FN-19-16]
                                                           9
prison.          As       previously            stated,        we must         first       determine         if     clear

and       convincing               evidence            establishes             a     statutory             basis      for

termination               set     forth        in     Section        2511    (a) ( 1)      and    then      consider,

inter      alia,          Father's           explanation            for his        or her        conduct.           There

is      considerable               overlap            in      the      evidence          relevant           to      these

determinations                   and     Father        has essentially                  merged      the two into

one     in his            Concise        Statement;           therefore            we address         both issues

together.

         As      a        preliminary               matter      we      note        that         Father's          claims

relating         to Child              addressing           Petitioner         as "Dad,"            the fact that

Father        is the Child's                   sole    remaining            biological           parent,         and the

possibility               of      Father        remedying            his     past        failure         to perform

parental         duties and of developing                            a meaningful           relationship             with

the Child            upon his            release        from       prison      are      not relevant               to our

determination                   that         Father        exhibited           a     settled          purpose           of

relinquishing                his       parental          claim        to     the     Child,         nor are they

relevant             to     our        analysis          of     Father's           explanations              for      his

conduct.              Instead,               because       these       issues        are     relevant            to our

determination                of        the     best        interests         of      the Child,             they are

discussed as part of our analysis                                   of that factor,               infra.

        Maternal               Grandfather             and      Mother         filed        the      petition           to

terminate            Father's           parental        rights        on May 29,            2015.          Therefore,

while      the       statutory               six-month        period between               November          29,     2014

and May 29,               2015     is the primary period                     to be examined,                it is not

                                                        [FN-19-16]
                                                              10
the      exclusive                      peri_od.                    ''Although                the             six     month             period

immediately                   preceding                 the         filing             of          the        petition            is        most

critical            to       [our]       analysis,                 (we]      must        consider               the   whole           history

of    the          case      and        not     mechanically                      apply        the        six-month              statuto_ry

provision."                        In     re        I.J.,            972      A.2d            5,         10     (Pa.Super,               2009)

(citation               omitted).                  In    order            to decide                if     the       totality           of the

circumstances                  requires                 the        involuntary                 termination                 of     Father's

parental             rights,             we must              "examine              the       indi victual             circumstances

of    [his]         case       and       consider              all        of the         explanations                 of        [Father)

              II
                             Id.        (citing               In      re          B.,N.M.,               856        A.2d         at      855).

Additionally,                  because              Father           was a non-custodial                              parent           at    the

time    the          termination                petition                 was filed,                 we must           also        consider

whether the                  Petitioner,                as the party with                            custody of the Child,

"deliberately                  created              obstacles              and has by devious                         means erected

barriers                intended              to        'Lmpede            free        communication                    and           regular

association                  between           [Father)              and his             [)        child."            In re           c. M. s. ,
832    A.2d             at     463         (quoting                 In       re      Shives,              525       A.2d         801,        803

(Pa.Super.               1987)).

        In examining                     a parent's                  explanation                   for failing              to perform

his parental                  duties,           we must              consider                all        explanations              offered.

See    In          re     K.Z.S.,             946       A.2d          753,         758        (Pa.Super.              2008).                "The

pertinent               inquiry is not the degree of success a parent may have

had in reaching                      the child,                but whether,                   under the circumstances,

the parent has                      utilized             all       available                 resources to preserve the

                                                                   ( FN-19-16)
                                                                         11
parent-child             relationship.11                  In     re Shives,               525    A.2d        at    803

(citing         In     re Adoption          of     Faith M.,                501    A.2d     1105,      1108       (Pa.

1985)).          Included         in this effort                 is the need for the parent to

"exercise            reasonable         firmness          in resisting               obstacles         placed       in
                                                                                                        11
the        path of maintaining               the       parent-child               relationship.                In re

B.,N.M.,        856 A.2d at 855 (citation                        omitted).

           Nevertheless,           a     parent        "is       not        required        to      perform       the

impossible,             [but]      he     must      act         affirmatively              to maintain            his

relationship            with      his     child,        even          in difficult           circumstances.            11




In re G.P.-R.,                851 A.2d      967,       977       (Pa.Super.          2004) (citing In re

Burns,        379      A.2d      535,     541      (Pa.        1977)).             As previously              noted,

Father        has      been      incarcerated             for         longer        than the          six      month

statutory           period under Section                  2511(a) (1).              However,        it is well-

established            that "the fact of incarceration does not,                                      in itself,

provide grounds               for the termination of parental                               rights."           In re

B.,N.M.,        856 A.2d         at 855          (citation        omitted).               At the same time,

"a          parent's            responsibilities                      are         not       tolled           during

incarceration."                     Id.             The          law         recognizes             that       while

incarceration            "may make         it more difficult                      [for    one)   to parent in

a traditional            fashion,         the fact of incarceration                          alone       does     not

obviate         the     duty       to     exercise             reasonable            firmness         under       the

circumstances             to     maintain          a      secure            parent/child            bond."          In

Interest        of A.P.,          692     A.2d     240,         245      (Pa.Super.         1997)       (citation

omitted).              The      court,       therefore,                "must       analyze          whether       the

                                                   [FN-19-16)
                                                         12
parent           utilized            those            resources                available                while        in        prison              to

maintain            a relationship                     with        his        child."           In re Adoption                         of       Dale

A.,     II,       683 A.2d           297,           302     (Pa.Super.              1996)          (citation            omitted).

            Father         has      not        had        custody         of     the Child               since       approximately

July        of      2012        when          OCY     placed            the     Child         in        the     care          of       various

relatives,                before          ultimately                   placing          the        Child        in       the           care        of

Maternal             Grandparents.                         This        custody          arrangement                  was       confirmed

by a custody                order             entered           by the          Monroe         County           Court          of       Common

Pleas          on      December               20,      2012.               (Petitioner's                  Exhibits                 1        &    2) .

Father           testified               he    had         no     knowledge             of     these           proceedings,                      and

that          prior        to       the        termination                    hearing,             he     believed                 Maternal

Grandparents'                    custody             of     the         Child        was       still           pursuant                 to       the

initial             OCY     placement.                      (N . T . ,        11/24I2015,               pp. 21,          31-3 4 ,               181-

84).          Contradicting                    this        assertion,               Petitioner                submitted                 a copy

of      a        certificate                   of          service             indicating                 that           Father                  was

personally                served          with         Maternal               Grandparents1                   complaint                 in       the

aforementioned                   ·custody             action.              (N.T.,          11/24/2015,                  pp.160,                 183;

Petitioner's                Exhibit            6).

         Regardless                 of        what        order         placed        custody            of      the       Child                with

the     Maternal                 Grandparents                     in      Father's             mind,           since           the              time

custody           of      the       Child            has     been         with       the       Maternal              Grandparents,

Father's            visits          with            the     Child         have       been          few        and       far        between,

the      total            number              of      visits             and        attempted                 visits           being               in

dispute.               (N . T . ,        11/24I2015,                   pp. 2 2-2 4 ,         5 2-5 3,         6 5-67,          114 ,            131-


                                                                  (FN-19-16)
                                                                      13
32,          157,      196-97).                 At       the       termination                  hearing,               Maternal

Grandparents             testified              they      had      not         received             any     requests           from

Father         to see     the Child             or any phone                   calls     from            Father       asking     to

speak        to the Child             for almost            three          years        prior            to the       filing     of

the      termination               petition.                 Id.          at     52,         100,         132.          No      one

contacted              the      Maternal                Grandparents                    on          Father's            behalf,

requesting            permission           for Father to visit the Child.                                         Id.    at 53.

Also,         no letters           or cards            from the Father                       to the Child on the

Child's             birthday         or    on major                holidays            were          received           by      the

Maternal            Grandparents.                 Id.       at      53,        132.           Nor did the                Father

provide            any monetary or non-monetary                                 child support                    to Maternal

Grandparents.                  Id.        at     15-16,          53,       132.              The         Petitioner            also

testified             that     his        phone         number and                 home         location              have      not

changed            since custody was placed                        with the Maternal                        Grandparents.

Id. at 100.

         Petitioner            also testified                  that       Father's            brother            came to his

house        on or about              July 12,            2012 and               asked        to         take     the Child.

(N . T . ,     11I24I2015,            pp. 5 2,       114 ) .           Because          Petitioner                was unsure

as to whether                Father's           brother          intended              to take             the Child for

the day or to keep                    the       Child,         he denied the request                              and called

the     police.              Id.      at        52-53.             Father             testified                that     he     had

accompanied            his     brother           that       day,          but     did not                get     out    of the

car.         Id.     at 196.         Father          stated        that his intent                       was to take           the

Child         out      for         the         day       and       return              him          to     the         Maternal

                                                         [ FN-19-16)
                                                               14
Grandparents,           not     to take       the     Child          away from        them.         Id. at 196-

97.        Petitioner           further          testified              that     he     had     a     telephone

conversation           with Father            in July of 2013,                   during       which     Father,

who     was        living in         Arizona,         asserted           that     Father        would        never

return         to      Pennsylvania.                   Id.         at     54.           Father         disputes

Petitioner's           account of this conversation.

         Father's        claims        that       Maternal            Grandparents            frustrated        or

limited        his      relationship             with        the      Child       are     without         merit.

Petitioner            testified           that      although            his     mailing         address        was

changed        pursuant         to     a    911      reorganization               plan,        the physical

location of his home at which he and his wife resided                                                  with    the

Child      never         changed.                (N. T.,          11/24/2015,           pp.51-52,            100) .

Moreover,           Father      testified           that        he    had      been     to     the     Maternal

Grandparents'           home,        was never        aware          of the mailing            address,        and

was not affected              by the numerical change in the address.                                     Id. at

161.       Father        also     acknowledged               that       his     relatives           could have

provided him with Maternal                        Grandparents'                mailing        address        if he

had asked          them to do so,            but he never made such a request.                                 Id.

at 161-62.

        As to Father's               complaint        that he was never properly                         served

with     the       petition     to     change        the Child's               surname,        this     did not

create        an     obstacle        or     barrier          to      Father's         contact         with     the

Child.         The Child's            residence            and the        telephone           number    of his

guardians,          Maternal         Grandparents,              remained        unchanged           and Father

                                                  [ FN-19-16]
                                                        15
had    the     means      by    which        to     contact          Maternal           Grandparents                 and/or

the   Child     if      he had expended                the     necessary            effort.9

        Lastly,          as     to       the·      poor         relationship                between            Maternal

Grandparents            and     Father,           this       was     clear          from the            testimony             at

the   termination             hearing.             (N.T.,        11/24/2015,             pp.92,          98-99,         140,

149-150,         161,         163-64).                 There         is,        however,            contradictory

testimony        regarding             the      contents            of     a        telephone           conversation

between        Father         and     Petitioner             that        occurred           in    July         of     2013.

Father's        account         of     this       conversation                 is    that        Petitioner             told

him    that     he      would        never      see      his       Child        again.            Id.     at        187-88.

Petitioner        credibly           testified           that       Father          claimed       he had won the

lottery       and would             never       return        to Pennsylvania                    and that            Father

argued        with      Petitioner              over         testimony              Petitioner           gave         at       a



9
   Father's      assertion       that   his      failure      to contest        the name change
petition should not be considered as evidence of a settled course to
relinquish     his parental rights,             does not establish an error of law or
abuse of discretion.             According to the docket entries for the change
of name petition,         Carbon County No. 2194 of 2012,                      the petition was
filed on November 10, 2012.               Father testified that in October of 2012,
he relocated        to Arizona.          (N.T.,      11/24/2015,       pp.25,      27, 30, 163).
Father testified       that he went to Arizona to attend school.                        Id. at 25,
28-29,    156, 163, 186.           Furthermore,        Father asserted that he had been
in contact with the Child's Mother,                  R. K., up until early 2015.            Id. at
149-50,    157-58.
    D.C.,    Father's   mother,       testified      that whenever R.K.           was present    in
her home when Father called,               R. K. and Father spoke with one another
about their son.         (N.T.,     11/24/2015,       p.213);     see also id. at 147, 149-
54, 157-59, 195.          R. K. was one of the petitioners                 in the name change
action.    Consequently,        Father's testimony that R.K. never informed him
of the name-change          proceedings       is unlikely.           Regardless,       even if we
accepted Father's        explanation that he did not contest                       the change of
name action because he was unaware of it,                          there is abundant         other
competent      evidence        in the       record        to    support       our    decision    to
involuntarily      terminate Father's parental rights.

                                                    (FN-19-16)
                                                         16
hearing         concerning            Father's     worker's         compensation                 benefits.            Id.

at 54.

         Even if we               were     to accept        Father's            account          of     this phone

conversation,               at        no   time    after         this      conversation                 did     Father

demand that Maternal                       Grandparents          allow       him to communicate with

his     son     either           by    telephone       or correspondence.                         Additionally,

Father        offered his              own personal             belief       that       any correspondence

addressed         to        his       son would      be    perfunctorily                   discarded          without

being     given        or read to             the Child.                (N . T . ,     11 I 2 4 / 2015 ,      pp . 1 4 9-

150,     161,     164).            Father further           testified that he did not                                send

any     correspondence                 to Maternal         Grandparents'                   residence because

he knew the Child's                    Mother     no longer         resided there.                    Id. at 153.

Father          did     not           identify       any         instance             in     which         Maternal

Grandparents actually                      discarded       or refused             correspondence                of his

that was addressed to the Child.

         As     to     the        relationship         between            Father's           family        and       the

Maternal         Grandparents,               Maternal           Grandmother             testified             that     in

her     dealings with members                     of Father's            family, she              was    initially

receptive         to them             visiting     the     Child and                 sending gifts             to    the

Child for his                birthday and for               Christmas.                  (N.T.,        11/24/2015,

pp.132-34).                 Maternal          Grandmother           testified              that       over       time,

there was            less contact between members                            of       Father's          family       and

the Child and said gifts for the Child were                                           never delivered;                as

a      result         she         concluded        that         Father's             relatives           were        not

                                                   [FN-19-16)
                                                        17
interested                 in    developing            a     relationship              with      the        Child.          Id.

The      evidence                did     not        establish that               the     members            of    Father's

family         were             contacting           her on        Father's            behalf          as    opposed         to

doing so of their                       own accord.               After the Child's                    Mother entered

drug rehab around December of 2014,                                       Maternal           Grandmother decided

that it           was           better        that     Father's          family         not     be involved with

Mother10 or the Child                          and informed             them of her decision.                         Id.    at

104, 134.

         D. C.,             Father's               mother,        also          testified              regarding            her

attempts          to have               contact         with      the         Child.          (N.T.,         11/24/2015,

PP , 211,       215    I    21 7 ) ,         D.C.     testified          that     Father asked               her to pass

letters           to        R.K.,            the    Child's        mother,             but     never         read      those

letters,          so she did not know if there were any messages                                                     for the

Child       in them.                   Id.     at 210-11.               Only once,            according to D. C.,

did      Father            ask     her        to    contact       and      send gifts              directly          to the

Child,         around Christmas                     of 2012.            Id.     at 211.          Father          otherwise

did   not ask               D.C.       to give         letters          for the        Child       to the        Maternal

Grandparents.                    Id.     at 215.

         Father                 testified            that         he      was          aware        that         Maternal

Grandmother                had asked his relatives to stay away from the Child.

( N. T. ,      11/24I2015,               pp. 15 0,      19 5) .         When asked           why       Father        did not

use      his      relatives              as        intermediaries              to deliver              correspondence

10
   Prior    testimony  established     that  Mother had not begun using                                               heroin
until    after   she began her relationship        with Father,   who was                                             also a
heroin user at the time.        (N.T.,   11/24/2015,   pp.63-64, 89-90).

                                                           [FN-19-16)
                                                                18
for      his        Child,           he stated            that    he      did    not want          to be accused                  of

harassing             the Maternal                     Grandparents.              Id.      at 159.           At the            same

time,      Father              acknowledged                that while             he      was     in ·prison             he was

able to communicate                          with botb R.K.               and members of his                    family          and

either         could           have served as                    intermediaries                to deliver messages

to the Child.                       Id,    at 153,         159-60,

          Father              was     in     contact with the                    Child's         Mother         during his

incarceration                   through at least                  early 2615.                  According        to Father,

whenever             they            spoke        with      one      another,             he    asked        about            their

Child.               (N.T.,           11/24/2015,            pp.147,            149-54,         157-59,         195).            In

2013,      Father sent a Christmas                               card to Paternal                 Grandmother to be

given          to     Mother              for delivery               to    their Child.                   Id.       at         153.

Afterwards,                    Father            never       checked            if        this        card         had         been

delivered.                     Id.         Father          also        testified           that       because            of     the

relative            costs of postage compared to those of making                                                   telephone

calls      from prison,                    he communicated                with his family by telephone,

rather         than through                  the mail.             Id.     at 161.             Father     did not want

the     Child          to visit              him while            he was         incarcerated,               id.     at 202,

but      testified               that he           wanted         OCY     to arrange              supervised             visits

between             him        and        the      Child         upon     his      release            from      prison           on

parole.             Id.       at 155,           202.

         Father           testified               that      attempting            to have contact                  with         his

Child          by      correspondence                     would         have      been          futile       because             he

believed                Maternal                  Grandparents                  would           not       accept                any

                                                            [FN-19-16]
                                                                19
correspondence             from      him,         and      even      if        they        did,      the    Child       would

have      been      too        young          to          read,          and          he      believed            Maternal

Grandparents              would        not          read          any          letters              to      the        Child.

Importantly,              Father       never             actually               sent         any         correspondence

directly        to the       Child.           Compare · In re Adoption                               of Atencio,           650

A.2d 1064,         1067      (Pa.     1994)         (finding            that mother                impeded        father's

reasonable         efforts          to maintain               his        relationship                with       his     child

where mother          refused          to accept              correspondence                      and presents           that

were     sent    to the child               by regular mail,                      withheld            a present          that

was sent to the child                   by certified                    mail,         and did not permit                   the

child     to speak to               father        over the           telephone).                    Even       if we were

to accept         Father's          explanation as to why he did not send cards

or      other       correspondence                      to        the          Child          at         the      Maternal

Grandparents'              residence,               Father              made          no          attempt         to     have

consistent        contact           with the            Child through alternate means.                                    The

Child's        Mother,      although              she     did not have                     custody         of or reside

with     the     Child,      sti 11       had contact                   with      the        Child and with                the

Maternal        Grandparents,             i.e.,          her parents.                  Prior to the point at

which     Father     and Mother              ceased communicating                            with each other                in

early     2015,     Mother           would         have      been         a logical                intermediary            for

Father     to send messages                  and gifts               to the Child,                   but aside           from

one Christmas             card Father              sent        in       2013      for        R. K.       to deliver         to

their son,         Father         never      asked           Mother        to     keep their                son advised

of his     existence          or his          interest in the                     Child's            life and well-

                                                        [FN-19-16}
                                                             20
being.           Father               made         no     other          efforts         to     contact           his     Child,

including             any         attempt           to        contact           OCY,     whom         he    believed          was

supervising                  the             Child's                placement             with             the          Maternal

Grandparents,                    to     assist            him       in     having        contact            with        his   son

during         his incarceration.                          (N.T.,         11/24/2015,           pp.201-203).

         Based          upon                the         foregoing,               we       concluded                Petitioner

established             by            clear         and        convincing               evidence           that         Father's

conduct         for         at        least        six        months        prior        to     the filing               of   the

petition         for the termination                            of his parental                 rights       demonstrated

a settled purpose of relinquishing his parental                                                       rights.            We also

determined             that             under            the        totality            of      the        circumstances,

Father's          explanations                      for        his        conduct         were        insufficient             to

excuse         his      failure               to        act     affirmatively                 and     with         reasonable

firmness         to maintain                  the        parent/child              bond between him and his

Child.          Notably,               Father           did not           utilized           any     of     the    resources

available            to him while                   incarcerated                 to maintain               a relationship

with     his child,                   even    though he was in contact with the Child's

Mother,         had     relatives                  who could have served                            as intermediaries,

and could            have inquired of OCY what,                                    if   any,        of their            services

were     available               to him during his                       incarceration.

         As     to     Father's                failure            to       perform        his        parental            duties,

al though        he     has           been     incarcerated                 since approximately                         February

of     2014,      Father              has     not        provided           a    sufficient               excuse        for   his

failure         to exercise                  parental           duties          after         the    Child was placed

                                                              {FN-19-16]
                                                                    21
in    the care               of       the       Maternal              Grandparents.                Since       Father's             arrest

for       theft          when               the        Child            was     five       months            old,        Father         has

continued               to        engage              in     criminal            activity           and       has     been          absent

from       the      Child's                 life.                Father's            continuing            criminal           activity

includes           an        attempted                 robbery,           to which          he     later       pled      guilty         and

for       which          he            is        currently                incarcerated,                 and      violating              the

conditions              of           his    bail           by    absconding             to Arizona             for nearly              nine

months.            At no time                         after        the       Child      was       placed       in     the       care     of

Maternal           Grandparents                        did       Father         provide           any     financial            or      non-

monetary           support                 to    his        Child.             We find          that     under       the      totality

of    the circumstances,                               Father's              belief        that        any    attempt          to      have

contact          or          a       relationship                  with        his      Child          would        be     futi.le       in

.light      of his               belief           that          the      Maternal          Grandparents             would         thwart

any      contact             between              him        and       the     Child       is     inadequate             to     explain

his      failure         to perform                    parental              duties.

          In     his             second           claim            of     error         raised          on     appeal,            Father

asserts        that              we    abused              our        discretion           by     concluding             that       under

23    Pa.C.S.A.                  §    2511 (a) (1),                   Petitioner           established              by clear            and

convincing               evidence                     that         Father         would           not        remedy         his        past

failure        to perform                       his    parental duties where                            he testified              at the

termination              hearing that his parole                                       from prison            was forthcoming

and      he    would                  attempt              to      rectify           his      past        absence           from        the

Child's        life.                  This        assertion               was not relevant                    to our          analysis

of whether               Father                 exhibited             a settled            purpose           of relinquishing

                                                                   [FN-19-16)
                                                                          22
'·



     his parental claim to the Child,                                        or        has     refused         or failed           to

     perform parental                   duties.            Section 2511(b) specifically prohibits

     us     from         considering           "any efforts by the                             parent to remedy the

     conditions            described''               in        Section        2511 (a) ( 1)           "which         are        first

     initiated            subsequent            to        the    giving           of     notice       of      the    filing        of

     the      {termination)              petition."                    Id.    (emphasis              added).          See also

     T.J.B.         v.    E.C.,         652 A.2d           936,        945     (Pa.Super.             1995)         (discussing

     the    application of Section                              251l(b}'s              prohibition          on considering

     remedial            measures        that begin after                     the        filing           of a termination

     petition with respect to Section 2511(a) (6)).                                                   Any consideration

     of Father's future involvement                                 in the Child's life                        is limited to

     our      analysis             of     the         best         interests              of        the     Child          and     is

     discussed,            infra.             Because           no abuse               of discretion            or error of

     law      has        been       committed               in     not        considering                 Father's          stated

     intentions            after        his    release from prison,                           Father        is entitled to

     no relief on this claim.

              B. Father's           Post-Abandonment                     Contact With                Child

              Once        Petitioner           has established                    grounds for termination,                         we

     analyze         post-abandonment                      contact           between           Father         and     Child        as

     part      of        our      determination                   of     whether              the     totality             of     the

     circumstances                clearly       warrants               termination             of Father's            parental

     rights.             In re J.T.,            983       A.2d      at 777.              Father has            not raised           a

     specific            challenge             as         to     this        aspect            of     our      decision            to

     terminate             his       parental               rights           in         his         concise         statement.

                                                                [FN-19-16}
                                                                     23
Nevertheless                 we     discuss       post-abandonment                 contact       in    the     context

of    whether          Father's           stated      intent        to rectify          his     past    neglect        of

his     parental             duties        upon      his      release         on    parole       is     a     required

element        of      our        analysis.

                    To be legally                  significant,              the     post-abandonment
                    contact must      be steady    and consistent       over   a
                    period of time, contribute to the psychological
                    health    of  the   child, and must        demonstrate      a
                    serious    intent   on the part      of the parent        to
                    recul ti vate a parent-child      relationship    and must
                    also demonstrate      a willingness and capacity          to
                    undertake the parental      role.    The parent wishing
                    to   reestablish     his   parental      responsibilities
                    bears the burden of proof on this question.

In      re     Z.P.,          994 A.2d            1108,       1119         (Pa.Super.          2010)         (emphasis

added)           (citations               and       brackets              omitted).             Applying             this

standard,            we do not             rely       solely        on Father's               stated        intent     to

resume his                parental         duties          upon     his      release          from     prison,        but

rather        we examine his                    history       of       post-abandonment               contact        with

the     Child.             See      id.    at     1121       ("A parent's            own feelings             of     love

and affection                 for     a child,         alone,          do not      prevent       termination           of

parental         rights.")             (citation           omitted),

         The        Superior              Court       has       held        that        when      a     parent         is

incarcerated,                 the     sending         of     occasional            letters,       child support

and gifts            is      insufficient            post-abandonment                contact          to establish

a     serious          intent         on a parent's                part      to     recul ti vate        a parent-

child        relationship              and a willingness                  and capacity           to undertake            a

parental            role.            In    re      D.J.S.,         737      A.2d     283,       286      (Pa.Super.


                                                         [ FN-19-16)
                                                              24
f'




1999).             See     also       In     re     C.L.G.,        956       A. 2d       999,      1005-1006

     (Pa. Super.    2008)       ( en bane)        (finding      that     sending        a blanket         and a

videotape of mother reading a book sent to her child                                             from prison

as        gifts        were      insufficient              post-abandonment                contact,         and

affirming termination of mother's                             parental rights).

          Here,        Father's       post-abandonment             contact             with      T.J.K.     was

anything          but steady and consistent,                     in fact,         it was nearly non-

existent.              The only instance             in which          Father attempted to have

any contact             with the       Child since             October       of      2012 was when he

asked      the Child's Mother               to pass        along a Christmas card from him

in 2013.            Father      testified         that he asked the Child's Mother to

keep him updated as                   to the Child's             well-being,            but without         any

actual communication                  with the Child, even indirectly                            through the

Child's       Mother,         the    Paternal Grandmother,               or other          relatives,        we

cannot       conclude that            Father      has demonstrated             his willingness and

capacity to undertake                  a parental          role with respect               to T.J.K.         At

best,       Father's        actions        prior     to the       filing          of    the      termination

petition          suggest a tangential                interest         in the          Child's      welfare.

Father has             failed       to carry his burden                of proof          that his         post-

abandonment            contact       with the        Child demonstrates                   his     desire     to

cultivate          a     parent-child          relationship            and     to      reestablish          his

parental          responsibilities.




                                                  (FN-19-16)
                                                      25
          C. The       Termination         of     Father's         Parental          Rights   Was    In   the

               Best      Interest       of the     Child

          In     his     third      and    final      claim        of    error       raised    on    appeal,

Father         asserts      that       we abused      our discretion             by finding         that the

termination            of   his     parental        rights       was     in    the    best    interest     of

T.J.K.           In his      Concise       Statement,           Father        relies     on largely the

same      grounds previously                asserted          with      respect        to his claim of

error       regarding            our     finding      that       he     had    exhibited        a    settled

intent to relinquish                   his parental          claim       and refused or failed to

perform his            parental         duties.       We need           not discuss those            grounds

which       we     have     already        addressed            with respect             to that      issue,

supra.          Consequently the following grounds                            are addressed herein:

the      Petitioner's            insistence         that     the      Child      refer    to Petitioner

as       "Dad,"        Father       is     the     Child's         sole       remaining        biological

parent,         and the possibility                for the development                  of a meaningful

relationship             between the Child and Father.11



11
    Father also raised two other challenges to our determination                 that it
was in the best interests             of the Child    to terminate        his parental
rights.     First is that " [ t] he Paternal Grandparents         were attending to
the [C]hild's    needs(.)"       Father's 1925(b)   Statement, ~Sa.         The Child's
paternal great-grandmother,          i.e.  Father's  grandmother,      had custody of
the Child for approximately           seven to ten days before        OCY placed the
Child    in the care of Maternal            Grandparents.       (N. T.,     11/24 /201 S,
pp.144,    179-80).        Father did not raise any such claim, nor present
any testimony,      that    the Child's   Paternal Grandparents,         i.e. Father's
parents,    were    attending to the Child's needs            at    the termination
hearing.      As such this        issue   is waived.      See Pa.R.A.P.         302;   In
Interest of R.P.,        957 A.2d 1205, 1222 {Pa.Super.      2008)      (issues raised
for the first time on appeal are waived and cannot be considered).                     In
addition,    our Supreme Court has held that a Rule 1925 (b) statement

                                                   [FN-19-16)
                                                        26
     I.
(1




                  Our analysis              of the best           interests         of the Child                focuses         on

          "whether        termination                of   parental         rights      would        best        serve      the

          developmental,              physical,           and emotional            needs     and welfare               of the

          child."           In        re     T.D.,        949     A.2d      910,       920        (~a.Super.             2008}

           (citation       omitted),             appeal         denied,      970     A. 2d        1148      (Pa.       2009).

          "The    emotional needs and welfare                           of the child have been properly

          interpreted            to        include        [i)ntangibles            such      as      love,         comfort,

          security,        and     stability."              In re T.S.M.,             71     A.3d        251,      267    (Pa.

          2013)      (citation         and quotation              marks      omitted).             The      court        "must

          also discern            the       nature        and     status      of the         parent-child                bond,

          paying close attention                      to the effect          on the child of permanently

          severing       the bond."              In re T.M.T.,             64 A.3d     1119,        1127        (Pa.Super.

          2013)     (citation          omitted).            On this        question,         it     was     in T.J.K.'s

          best    interests           to terminate          Father's        parental         rights.

                  Father         claims        that we          failed      to      consider         the        fact      that

          Petitioner-Maternal                  Grandfather           insists        that      Child         address        him

          as "Dad."12         The record              does not support              Father's        contention            that



          cannot    be used to raise a claim for the first                        time on appeal.        Steiner
          v. Markel,      968 A.2d 1253,        1257   (Pa.   2009).
               Father    also   asserts      that    we failed        to consider         the Child's       young
          age in determining            the best      interests        of the Child           without    further
          elaboration.         Father's      1925 (b) Statement,           CJJ5e.     This issue      is waived
          because     it    is too vague         for us to "identify                and address       the issue
           [Father)    wishes to raise on appeal."                Hansley,        24 A.3d at 415.
          12
              We note that       Father     does not raise any challenge                    to the fact      that
                                                                                      11
          Child addresses        his Maternal        Grandmother         as "Mom.          Therefore,     to the
          extent    Father's     challenge      to our determination               that it was in the best
          interest     of the Child        to terminate       Father's        parental       rights   relies    on
          the manner       in which      the Child      address      his    Maternal       Grandmother,      this
          claim is waived.          See Pa.R.A.P.         1925(b)     (4) (vii)       ("Issues not included

                                                             ( FN-19-16}
                                                                   27
Petitioner          insists            that         the     Child        address         him     as        such,         rather

the    Child        has        spontaneously                   decided         to   ref er       to        his        Maternal

Grandfather              as      "Dad."               ( N . T. ,        11I24I2015,             pp . 10 8,            12 2-2 5) .

Petitioner          and        his     wife          have       attempted           to     correct              the     Child,

instructing              him      to        address             them       with       terms           of         endearment

consistent              with      those        used            for      grandparents,              but           the      Child

continues          to    address           them      as     "Dad"        and    "Mom."          Id.        at     123,       135-

36.

         Father         claims       that in light of his forthcoming                                      parole         there

exists        a    possibility                that          Father        will       develop           a         meaningful

relationship             with his Child.                       Father also          expressed an intent                           to

rectify       his past neglect of his parental duties.                                                At the time of

the    termination               hearing,            Father            expressed         his      belief that                  he

would be          released           on     parole           within        two to three                weeks           of the

date     of       the     hearing,            but         he     did not            indicate,              what        if    any

measures          he would take                to be in                contact      with Child if he                        were

not released             on parole            within           the     time     period he specified,                         and

remained          incarcerated              for the balance                    of    his       sentence.                 (N. T.    I



11/24/2015,             pp.12,       27,      35,     146).            Father       also testified                    that     it

was    his    intention upon his release                                 from prison            to attend to any

outstanding             issues       regarding his injured elbow (i.e.,                                           surgery) ,

complete          a motorcycle              mechanic            training program                  in Arizona,                and

in the Statement    and/or not raised in accordance with the provisions
of this paragraph (b) (4) are waived.");  see also Commonwealth v. Lord,
719 A.2d  306,   309 (Pa. 1998) ("Any issues not raised in a 1925 (bl
statement will be deemed waived.").

                                                          (FN-19-16]
                                                               28
''


     seek    employment          as a motorcycle                  mechanic       in this        area.      Father

     also    testified          that     it was his intent to seek the assistance                                 of

     the     Carbon        County        Office        of     Children           and     Youth     to     arrange

     supervised           visitation           with    his        son    upon    his     release.         Id.     at

     155,    165,     168-69,       206.         Lastly,          Father asserted          that he has not

     used heroin or other illegal substances                                   since 2012.        Id.     at 156.

     However,        Father       has      only       had     limited          treatment        for     his     drug

     addiction,           most      recently            a         six-month        therapeutic            therapy

     rehabilitation             program        while     he       has been        incarcerated.           Id.     at

     176-77.

             Father        also        admitted         to        an     extensive         substance-abused

     related       criminal       history        beginning          in 1999 when he was placed on

     probation       for possession              of marijuana              for a period of one year.

     ( N. T. ,     11/24/2015,          pp. 172-175) .              Father       has     been    incarcerated

     seven        times    since       then.           Id.    at        169,    172-175.          Father        lost

     custody        of     the    Child         after        he    and     the     Child's       Mother         were

     arrested       for theft.           A few weeks after that theft arrest, Father

     was    involved        in a DOI-related                 accident,          during    which Mother           was

     seriously       injured.            Id.     at 41,       115.         In October          of 2012,       while

     Father        was     on    bail      for        the     forgoing           DUI     and     retail       theft

     charges,       he was        involved        in     an attempted             robbery.         Id.    at     25,

     186.         Shortly        after     that,        in    November           2012,    Father        moved     to

     Arizona       in violation            of his        existing          bail    conditions.            Id.     at

     30.         Father did not return to Pennsylvania                             until July 2013, and


                                                       [FN-19-16)
                                                             29
was       subsequently                   arrested.                   Id.        at         188-89,            205.           Father         pled

guilty          in     the     attempted               robbery             case,            and        in     or     around          February

2014,        he        was     sentenced                to      his        current                term         of         incarceration.

 Father         acknowledged                   that      all         of        his        crimes            were      to        support        his

heroin          usage,         which           he     has      been            using,            on     and        off,         since      2 00 3.

 Id. at         168,        174-76.

          The         uncontradicted                    testimony                    of        Maternal             Grandparents                is

that        they        provide            for        the      Child's                   developmental,                    physical            and

emotional              needs.              (N.T.,            11/24/2015,                       pp. 60-62,             113,         130-131).

Maternal              Grandparents                    have       been            the            Child's             sole         caregivers

since        the        Child            was        approximately                        five         months          old         until        the

present.              They         have        provided          his           food,           clothing            and      housing,           for

his      physical            and     mental            well-being,                       and     they        have         raised          him as

their        own child.                    Id.           There            is         a     parental            bond          between          the

Maternal             Grandparents                and        the· Child,                    so     much        so      that        the      Child

refers          to    his     Maternal                Grandparents                   as         "Dad"        and      "Mom."              Id. at

108-109,             122-25,         135-36.                The parental                        bond        which         has      developed

between          them         is     beneficial                 to        the        Child's                continued              physical,

mental,          and     emotional               development.                        We believe                this         relationship

will       be        strengthened                by     allowing                 the           Maternal             Grandparents                to

adopt       the        Child.              Notwithstanding                               Father's            argument              that       the

termination              of        his     parental              rights              is         not     in     the         Child's          best

interests             because             he     is     the       Child's                  sole         surviving                biological

parent,          Father        has        admitted             that        he has               no relationship                     with      the


                                                               [FN-19-16)
                                                                      30
Child    at   this time    and that     he believes           his son would not even

recognize      him as his father.         Id.    at 164.        Father also testified

that it was not his intent, in contesting the termination of his

parental rights, to one day seek primary custody of his Child.

Id.   at 155, 197.

        Having taken all       of      these facts into consideration, we

found it was in the best interests of the Child to terminate

Father's      parental     rights.        The        Child     will     not    suffer    any

negative effects from the termination.                          Fa ther     has not been

involved in the Child's life for over two years and his conduct

during    his    absence    has   shown         that he       has     not     remedied the

circumstances that led to              the Child's initial placement with

Maternal Grandparents.            At    the time Father filed the instant

appeal, he remains incarcerated.                 The Child's best interests are

served by allowing him to remain with the Maternal Grandparents,

by    allowing      the bond between them to                  grow,    and by        allowing

Maternal Grandparents to adopt him.                     See    In re J. F'.M.,       71 A. 3d

at    997-98     (holding it      was     in     a    child's best            interests to

terminate       parental    rights      when     the     child        would    not    suffer

negative      effects from     termination and                child    had bonded with

foster parents who had provided for the child's needs).

                                     CONCLUSION

        For   the    reasons   stated          above,    we     did     not     abuse    our

discretion nor commit an error of law in terminating Father's

                                       [ FN-19-16)
                                            31
{\




     parental        rights.     Furthermore,        there   is   competent      evidence   to

     support     our     findings.     Accordingly,          we   respectfully     recommend

     that      our      decree   terminating         Father's      parental       rights    be

     affirmed.


                                               BY THE COURT:



                                                                                     P.J.




                                          [FN-19-16]
                                                32